Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kito et al. (US 2011/0028586).
Claim 1: Kito et al. discloses a composition including 40 parts isooctyl acrylate (IO-A), 35 parts phenoxyethylene glycol acrylate (PO-A) and 10 parts Ebecryl 270 (aliphatic difunctional urethane oligomer; Tables 2-3), wherein the oligomer has an average molecular weight of 1500 (Table 1), and a total molar fraction of the hydroxyl group and the amino group in a total amount of the photocurable components is 2.46 % (see calculation Tables I-II below).

Table I: Comparative Example 2 of Kito et al.

Mw
Examples 1-4 (parts)
Monomer (A1)
IO-A
184
40
Monomer (A2)
PO-A
348
35
Oligomer (B)
Ebecryl 270
1500
10


Table II: Calculated values
Item
Unit
Value
Calculation
Monomer (A1)
mol
0.217
40/184
Monomer (A2)
mol
0.101
35/348
Oligomer (B)
mol
0.007
10/1500
Total of (A1) + (A2) + (B)
mol
0.325
0.217+0.101+.007
Specific functional groups
mol
0.008

10/1500*2
Total molar fraction of specific functional groups in total amount of photocurable components
%
2.46
0.008/0.325*100


	Value = Content (parts) / Molecular Weight (Mw), wherein the molecular weight of isooctyl acrylate is 184, the molecular weight of phenoxyethylene glycol acrylate is 348, and the molecular weight of Ebecryl 270 is 1500 (see Table 1 of Kito et al.).

Claim 2: Kito et al. discloses the oligomer being a urethane (meth)acrylate oligomer (Tables 2-3).
	Claim 3: Kito et al. discloses a content of monofunctional monomers A1 and A2 being 75 parts by weight based on 100 parts by weight of the whole composition (Table II).
	Claim 4: Kito et al. discloses a content of the oligomer being 10 parts by weight based on 100 parts by weight of the composition (Tables 2-3).
et al. discloses a content of monofunctional monomers A1 and A2 being 75 parts by weight based on 100 parts by weight of the whole composition (Table II).
	Claim 8: Kito et al. a content of the oligomer being 10 parts by weight based on 100 parts by weight of the composition (Tables 2-3).
Claim 9: Kito et al. a content of the oligomer being 10 parts by weight based on 100 parts by weight of the composition (Tables 2-3).
Claim 11: Kito et al. discloses including photopolymerization initiator 2,4,6-trimethylbenzoyl-diphenyl-phosphine oxide (¶ 34).

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive.
Applicant first argues that Kito et al. “fails to teach the feature ‘the oligomer (B) … has a hydroxyl group or an amino group, and a total molar fraction of the hydroxyl group and the amino group in a total amount of the photocurable components is less than 5.0%.” (Emphasis in Applicant’s response). This argument has been considered but is not persuasive. As discussed above, Kito et al. discloses a composition including 10 parts Ebecryl 270 (aliphatic difunctional urethane oligomer; Tables 2-3), wherein the oligomer has an average molecular weight of 1500 (Table 1), and a total molar fraction of the hydroxyl group and the amino group in a total amount of the photocurable components is at most 2.46 % (see calculation Tables I-II below).

Table I: Comparative Example 2 of Kito et al.

Mw
Examples 1-4 (parts)
Monomer (A1)
IO-A
184
40
Monomer (A2)
PO-A
348
35
Oligomer (B)
Ebecryl 270
1500
10


Table II: Calculated values
Item
Unit
Value
Calculation
Monomer (A1)
mol
0.217
40/184
Monomer (A2)
mol
0.101
35/348
Oligomer (B)
mol
0.007
10/1500
Total of (A1) + (A2) + (B)
mol
0.325

Specific functional groups
mol
0.008

10/1500*2
Total molar fraction of specific functional groups in total amount of photocurable components
%
2.46
0.008/0.325*100


Value = Content (parts) / Molecular Weight (Mw), wherein the molecular weight of isooctyl acrylate is 184, the molecular weight of phenoxyethylene glycol acrylate is 348, and the molecular weight of Ebecryl 270 is 1500 (see Table 1 of Kito et al.).
Applicant further argues that “claim 1 is directed to an ink composition for a model material, i.e. a shaped article. In contrast, Kito discloses an ink composition for a printed film including various characters and images on a substrate.“ With respect to the preamble recitation “for model materials, which is used for shaping an optically shaped article by an inkjet optical shaping method," this language is taken to be an intended use which does not limit the scope of a composition claim.  It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (composition claim reciting a newly discovered property of an old alloy did not satisfy section 102 because the alloy itself was not new); In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974) (intended use of an old composition does not render composition claim patentable); In re Zierden, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) ("[M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable."); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus); In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957) ("the grant of a patent on a composition or a machine cannot be predicated on a new use of that machine or composition"); In re Benner, 174 F.2d 938, 942, 82 USPQ 49, 53 (CCPA 1949) ("no provision has been made in the patent statutes for granting a patent upon an old product based solely upon discovery of a new use for such product").
Applicant continues with “Further, not only use but also the technical field of each ink composition differs from one another. The object of Kito's ink composition is to ‘provide an ink composition which does not cause cracking and peeling on a printed film and has excellent stretchability even when an energy ray-curable inkjet ink is applied to utility case where a printed film together with a substrate is stretched after printing of a marking film and a three-dimensional steric display film and, at the same time, is excellent in curability and adherability even when a low energy irradiating means is used, and is excellent in the continuous discharge property upon printing by an inkjet system (see, paragraph [0011] of Kito). On the other hand, an object of present invention is to ‘provide a composition for model materials, for obtaining an optically shaped article that has flexibility, and does not crack even when it is bent, an optically shaped article that was shaped using the composition for model materials.’ This argument has been considered but is not commensurate in scope with the claims. The claims do not require obtaining an optically shaped article that has flexibility, or that does not crack even when it is bent, or an optically shaped article shaped using the composition for model materials.
Applicant finally argues that “In view of the fact that the optically shaped article having flexibility like rubber, which is shaped using the conventional photocurable composition has a problem that the article cracks when it is bent to some extent (see, paragraphs [0007]-[0009] of the present description). Since the differences in the technical fields between the present application and Kito, one of ordinary skill in the art would not turn to Kito for a solution of the present application, and Kito cannot be relied on to reject the pending claims under 35 U.S.C. § 103.” This argument has also been considered but is not persuasive. Every claim stands rejected under 35 U.S.C. § 102; no claim has been rejected under 35 U.S.C. § 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/               Primary Examiner, Art Unit 1754